898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE,INC., a New York Non-profit corporation;  Arthur Lawrence;Jim Fitts;  James L. Pasley, Jr., for themselves and forothers similarly situated, Plaintiffs-Appellants,v.SOUTH CAROLINA DEMOCRATIC PARTY;  Executive Committee of theSouth Carolina Democratic Party;  Frank S. Holleman, III,Chairperson of the South Carolina Democratic Party;Williamsburg County Election Commission;  Ernest Reeves,Chairperson of Williamsburg County Election Commission;Marion County Election Commission;  Myron Wheeler,Chairperson of the Marion County Election Commission,Georgetown County Election Commission;  Patricia Byrd,Chairperson of the Georgetown County Election Commission;Florence County Election Commission;  William ReynoldsWilliams, Chairperson of the Florence County ElectionCommission;  Yancey McGill, Senator-Elect, South CarolinaSenate District 32, Defendants-Appellees.
No. 89-1717.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 8, 1990.Decided:  Feb. 27, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-2492-3-2)
Willie Abrams, Assistant General Counsel, NAACP Special Contribution Fund, Baltimore, Maryland, for appellants.
William Latham Hirata, Sinkler & Boyd, P.A., Columbia, South Carolina;  Thornwell Forrest Sowell, III, Nelson, Mullins, Riley & Scarborough, Columbia, South Carolina, for appellees.
On Brief:  Herbert H. Henderson, Acting General Counsel, Joyce H. Knox, Associate General Counsel, NAACP Special Contribution Fund, Baltimore, Maryland;  John Roy Harper, II, Columbia, South Carolina, for appellants.
Palmer Freeman, Jr., Sinkler & Boyd, P.A., Columbia, South Carolina, for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL and CHAPMAN, Circuit Judges, and RICHARD B. KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The National Association for the Advancement of Colored People ("NAACP"), Arthur Lawrence, Jim Fitts, and James L. Pasley, Jr. appeal from the judgment in favor of the South Carolina Democratic Party, its executive committee and the committee's chairperson, the four county election commissions of State Senate District 32 and their chairpersons, and State Senator Yancey McGill, the Senator from District 32.  The NAACP and the named appellants, three black voters from District 32, sued appellees, claiming that the short candidate filing and campaign periods adopted for the September 13, 1988, Democratic special primary to nominate the party's candidate for the District 32 Senate seat resulted in discrimination on the basis of race in violation of Sec. 2 of the Voting Rights Act, 42 U.S.C. Sec. 1973.  By memorandum order dated February 22, 1989, the district court found that no violation of the Voting Rights Act had occurred and entered judgment in favor of appellees.  After careful review of the record and briefs, and careful consideration of oral argument, we find that this appeal from the judgment below is without merit.  Accordingly, we affirm for the reasons stated by the district court.  NAACP v. South Carolina Democratic Party, C/A No. 88-2492-3-2 (D.S.C. Feb. 22, 1989).


2
AFFIRMED.